DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helt (US Pat No. 6,282,910), hereinafter referred to as Helt.

Re claim 1, Helt teaches an air conditioner comprising:
an inlet (20 and 22) configured to receive air into the air conditioner;
an outlet (16 and 18) configured to discharge the air from the air conditioner;
a blower (34) configured to blow the air toward the outlet;
a blower motor (implicit) configured to drive the blower; and
a controller (55) configured to control a motor speed step (e.g. abstract, “speed”) of the blower motor,
wherein the controller is configured to control the speed of the motor of the blower motor in an air cleaning mode independently of the speed of the motor of the blower motor in a cooling mode (e.g. C5-lns 14-31, “When electronic air cleaner 46 is activated without heating or cooling and requires airflow therethrough at a relatively low rate, motor 48 is driven through inverter 50 to deliver approximately one-half or less airflow [*different variations*] than would be the case if motor 48 were driven at full speed. Since motor 48 is inverter driven under these circumstances, it can be driven at a reduced speed that results in an airflow circulation rate that matches the need for airflow under the then-existing circumstance. In that regard, the airflow delivery rate might be set at one particular rate where blower operation is called for to support the air cleaning function only and another or additional rates when staged cooling or heating is called for, alone or in conjunction with air cleaning. Further, the airflow rate might be higher when cooling or heating is initially called for and be decreased as the building's indoor temperature more closely approaches the target temperature set by the building's occupants on thermostat 31”; furthermore, Fig 2 step 110 to 80 explain a process where the air cleaning mode is done independently from the cooling mode), according to an input signal through an input unit by a user instruction (e.g. C7-lns 5-10, “may simply be tied to a manual input, such as an on/off switch”); wherein the controller is configured to control a lowest discharge rate of the air in the air cleaning mode independently of a lowest discharge rate of the air in the cooling mode (e.g. C5-lns 14-31, “When electronic air cleaner 46 is activated without heating or cooling and requires airflow therethrough at a relatively low rate, motor 48 is driven through inverter 50 to deliver approximately one-half or less airflow [*different variations*] than would be the case if motor 48 were driven at full speed; Fig 2 step 110 to 80 explain a process where the air cleaning mode is done independently from the cooling mode).

Re claim 2, Helt, as modified, teaches the air conditioner of claim 1, further comprising: an air purifying element (46, “paper filter”) configured to purify the air introduced into the air conditioner.

Re claim 3, Helt, as modified, teaches the air conditioner of claim 1, further comprising: a remote control (31) configured to generate an input signal.

Re claim 4, Helt, as modified, teaches the air conditioner of claim 1, further comprising: a compressor (38) and a heat exchanger (32) configured to operate in the cooling mode.

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. .
Applicants aergument that “However, Helt does not explicitly disclose or teach using a reduced blower motor speed during the air cleaning mode independently of a cooling and dehumidifying mode. Rather, Helt merely explains that the air handler uses the reduced blower motor speed in the air cleaning mode as well as the cooling and dehumidifying mode. According to Helt, if the air handler is operated at the lowest blower motor speed, the function in the air cleaning mode may operate properly, but it may not be the case with the function in the cooling and dehumidifying mode since the airflow rate in the cooling and dehumidifying mode is preferably very small. Helt does not recognize such issue, and hence, fails to disclose or teach a specific control method for solving such issue. Naturally, Helt’s air handler does not disclose or teach independently controlling a blower motor speed in the air cleaning mode. Accordingly, Helt fails to disclose, teach or suggest these features of amended claim 1” has not been found persuasive because Helt teaches, using a reduced blower motor speed during the air cleaning mode independently of a cooling and dehumidifying mode, since the control of Helt performs the cleaning mode independent from the cooling mode as describe by step 110 and 80. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392.  The examiner can normally be reached on Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        4/23/2022